August 30, 1950

Hon. W. P. Herms, Jr.           Opinion No. V-1100.
County Auditor
Wailer County                   Res Duties of County Audi-
Hempstead, Texas                    tar in connection with
                                    the operation of a
Dear Sip:                           County Hospital.
          You have requested our opinion as to the duties
of the County Auditor in connection with a county hospi-
tal now being construci;edin Wailer County. Specifically
you have presented for our determination five separate
questions which we will restate In connection with our
answers thereto.
            First, you ask:
         "Whether it is County Auditor3s duty
    to install an accounting system for hospi-
    tal or whether it is merely AuditopCs duty
    to prescribe forms and rules necessary for
    the audit of the collection and disburse-
    ment of hospital funds."
          Article 4478 of VernonPs Civil Statutes provides
for the establishing, e.nlargfng,re iping, and malntaln-
ing of a county hospital. Article r479 of Vernon's Civil
Statutes provides for the appointment of six resident prop-
erty taxpaying citizens of the county who shall constitute
a board of managers of such hospital.
            Article 4480, V.C.S., provides$
         "The board of managers shall elect
    from among its members a president, and
    one or more vice-presidents and a secze-
    tary and a treasurer. It shall appoint
    a superintendent of the hospital who shall
    hold office at the pleasure of said board.
    Said superintendent shall not be a member
    of the board, and shall be a qualified
    practitioner of medicine, or be special-
    ly trained for work of such character.
Hon. W. P. Herms, JP,, page 2 (V-1100)


          "The board shall also appoin% a staff
     of visiting physicians who shall serve with-
     out pay from the county, and who shall visit
     and treat hospital patients at the request
     either of the managers or of %he superintend-
     ent.
         'Said board shall fLx the salarfes of
    the superintendent and all other officers
    and employes within the Urni% of the appro-
    priation made therefor by the commissioners
    court, and such salaries shall be compensa-
    tion in full for all services rendered, The
    board shall detemnlne the amount of time re-
    quired %o be spent at the hospital by said
    superintendent in %he discharge of his duties.
    The board shall have the general management
    and control of the safd hospital, grounds,
    buildings, officers and employees thereof;
    of the Inmates therein, and of all matters
    relating to the governmen%, discipline, con-
    tracts and fiscal concerns %hereof; and make
    such rules and regula%d.onsas may seem to
    them necessary for carrying out the purposes
    of such hospital.. They shall maintain an ef-
    fective Inspection of safd hospftal and keep
    themselves informed of %he affafrs and manage-
    ment thereof; shall meet at the hospital at
    least once in every month,,and at such other
    times as may be prescribed in the by-laws;
    and shall hold an annual mee'tingat least
    three weeks prior %o the mee%lng of the com-
    missioners court at which appropriations for
    the ensuing year are to be considered."
         Article 4484,   V.C.S., providesn
         "The board of managers shaaE1keep in a
    book provided for that purpose a proper rec-
    ord of its proceedings, which shall be open
    at all times to the fsspec'cfonof i%s members,
    to the members of the commlssloners court and
    to any citlsen of the county. The board shall
    certify all bi1l.sand accounts, including sal-
    aries and wages? and %ransml% them to %he com-
    missioners COUPE9 who shall provide for %heir
    payment in the same manner as o%her charges
    against the county are pafd,
Hon. W. P, Herms, Jr., page 3   (V-1100)


         "The board of managers shall make to the
    commissioners court annually, and at such times
    as said court shall direct, a detailed report
    of the operation of the hospital dispensaries
    and school during the year, showing the number
    of patients received and the methods and re-
    sults of their treatment, together with suit-
    able recommendations and such other matter as
    may be required of them, and shall furnish full
    and detailed estimates of the appropriations
    required durfng the ensuing year for all pur-
    poses, including maintenance, the erection of
    buildings, repairs, renewals, extensions, im-
    provem;nts, betterments or other necessary pur-
    poses,
         Article 4485,   V.C.S., provides in part as fol-
lows:
          "The superintendent shall be the chief
     executive officer of the hospital, but shall
     at all times be subject to the by-laws, rules
     and regulations thereof, and to the powers of
     the board of managers.




         'He shall have general supervision and
    control of the records, accounts and buildings
    of the hospital, and all internal affairs, and
    maintain discipline therein, and enforce com-
    pliance with and obedience to all rules, by-
    laws and regulations adopted by the board of
    managers for the government, discipline and
    management of said hospFta1 and the employes
    and inmates thereof. He shall make such fur-
    ther rules, regulations and orders as he may
    deem necessary, not inconsistent with law or
    with the rules, regulations and directions of
    the board of managers. He shall, with the
    consent of the board of managers, appoint
                                                       .    .


Hon. W. P, Herms, JrO, page 4   (V-1100)


     such resident officers and such employes as
     he may think proper and necessary for the ef-
     ficient performance of the business of the
     hospital, and prescribe their du%ies; and for
     cause stated In writing, he may discharge any
     such officer or employe a% his dfscretion, af-
     ter givfng such officer OP employe an oppo~-
     tunity to be heard.
         “He shall cause proper accounts and rec-
    ords of the business and operations of the
    hospital to be kept regularly from day to day
    in books and on records provided for %ha% pur-
    pose; and shall see that such accoun%s and
    records are correctly made up for the annual
    report as required by %his law,,and present
    the same to the board of managers who shall
    incorporate %hem in their report to the com-
    missfoners court D


          “He shall collect and receive all moneys
     due the hospital, keep an accura%e accoun% of
     the same, repor% %he same a% %he mon%hly meet-
     ing of the board of managers and transmit the
     same to the county collector witbln ten days
     after such mee%ing.” @mphasis added,)
           Articles 1651, 1653, 1654, 1656 and 1664, V.C.
S *, are as follows:
         “Art, 1651, The auditor shall have a
    general oversight of all the books and rec-
    ords of all the offfcers of the coun%y, dis-
    tric% OP State, who may be authorized or
    required by law to receive or collect any
    money, funds, fees or o%her property for the
    use of, or belonging to, the county; and he
    shall see to the strict enforcement of the
    law governing county finances.”
         ‘“Art
             0 1653 o He shall have continual ac-
     cess to and shall examrne all the books, ac-
     counts9 reports9 vouchers and other records
     of any officer, the orders of the commlssion-
     ers court, rela.fingto finances of the county,
     and all vouchers given by the trustee of all
     common school dis%rictS of the Co'.UGgand
     shall inquire into the correc’tnessof same.”
.’   .




                                                               693
         Hon. W. P. Herms, Jr., page 5   (V-1100)


                  “Arta 1654 o All reports of collections
             of money for the county required to be made
             to the commissioners court shall also be care-
             fully examined and reported on by Urn. He
             shall at least once in each quarter check the
             books and examine all the reports of the tax
             collector, the treasurer and all other of-
             ficers, in detail, verifying the footings
             and correctness of same, and shall stamp his
             approval thereon, or note any differences,
             errors or discrepancies. He shall careful-
             ly examine the quarterly report of the treas-
             urer, of all the disbursements, together with
             the canceled warrants which have been paid,
             and shall verify the same with the register
             of warrants issued as shown on the books of
             the auditor.”
                  “Arta 1656. He shall prescribe and
             prepare the forms to be used by all persons
             in the collection of county revenues, funds,
             fees and all other moneys, and the mode and
             manner of keeping and stating their accounts,
             and the time, mode and manner of making their
             reports to the auditor, also the mode and man-
             ner of making their annual report of office
             fees collected and disbursed, and the amount
             refunded to the county in excess of those
             allowed under the general fee bill law. He
             shall have power to adopt and enforce such
             regulations not inconsistent with the con-
             stitution and laws, as he may deem essential
             to the speedy and proper collection, check-
             ing and accounting of the revenues and other
             funds and fees belonging to the county.
                  “Art o 1664 e He shall keep a general set
             of books showing all the transactions of the
             county relating to accounts, contracts, in-
             debtedness of the county, and Its receipts
             and disbursements of all kinds, and shall
             make tabulated reports of said funds and ac-
             counts for each regular meeting of the com-
             missioners court ,”
                   Since the Superintendent of the county hospi-
         tal is the chief officer of the hospital and is charged
         with the duty of collecting funds and making purchases,
         together with many other duties, and in view of the
Hon. W. P. Remus, Jr., page 6   (V-1100)


above quoted statutes, it is believed that it Is the duty
of the County Auditor to install an accounting system for
such a hospital as he would for any other county office
or department.
         Your second and third questions are as follows:
          "Whether or not it is necessary to ad-
     vertise for bids for purchase of materials
     and supplies in excess of $150.00.
          "Whether or not Coun%y Auditor has au-
     thority to require requisitions filed with
     him for purchase of supplies, etc,, by super-
     intendent."
         Article 1659, V.C.S., reads as follows:
         "Supplies of every kind, road and bridge
    material, or any other materfal, for the use
    of said county, or any of its officers, de-
    partments, or Institutions must be purchased
    on ccrmpetitlvebids, 0 0 0 In cases of emer-
    gency, purchases not in excess of one hundred
    and fifty dollars may be made upon requisi-
    tlon to be approved by the commissioners court,
    without advertising for competitive bids."
         Article 1661, VX.S.,   provides:
         "He shall not audit or approve any such
    claim unless it baa been contracted as pro-
    vided by law, nor any account for the pur-
    chase of supplies or materials for the use of
    said county or any of its officers, unless,
    in addition to other requirements of law,
    there is attached thereto a requisition sign-
    ed by the officer ordering same and approved
    by the county judge., Said requisition must
    be made out and signed and approved in trip-
    licate by the said offfcers, the triplicate
    to remain with the officer desiring the PUP-
    chase, the duplicate to be filed with the
    county auditop, and the original to be de-
    livered to the party from whom safd purchase
    is to be made before any purchase shall be
    made. All warrants on the county treasurer,
    except warrants for jury service, rnuztbe
    countersigned by the county auditor.
                                                          695
Ronb W. P. Eerms, Jr. p page 7   (V-1100)


          The pertinent part of Sec%&fon2 of Article
236&i, V,C,S. p provides:
          “No county, acting through its commis-
     sioners Court, and no cfty fn this State
     shall hereafter make any contract calling
     for or requiring the expenditure OF payment
     of Two Thousand ($2,000.00) Dollars or more
     out of any fund OP fuuds of any city or
     county or subdivision of any county creat-
     ing OP imposfng an obligation or liability
     of any nature or character upon such county
     OP any subdivision of such county, OP upon
     such city without first submitting such pro-
     posed con’tractto competitive bids, a e *’
          It is noted that Article 4485 provides that
the Superintenden% of the county hospital “shall pur-
chase all necessary supplies, no% exceeding the amount
provided for such purposes by the commtssioners court.”
          Articles 1659 and 2368a have reference to
those purchases %o be made by the Commissioners’ Court.
          In 2 Sntherland, Statutory Construction (3rd
Ed. 1943) 541-543, 1% is stated:
          “General and special acts   may be a
     if%$%$%ezf        %&~e%~%it~ecl~~~~
     with a subject in general terms, and anoth-
     er deals with a pa:+ of the same subject In
     a more detafled way, the two should be har-
     monized if possible; but if ,thereis any
     conflict, *he latter will prevail, regard-
     less of whe%her 1% was passed ppior to the
     general statute, unless it appears that the
     legislature fn%ended to make the general
     act controlling.”
          In Fortinbemy v. State, 283 S.W. 146 (Tex.
Comm.App. 1926) it was held thar,a specific statute
which declared that no person shall be eligfble to the
office of mayor unless he possesses the qualifications
of an elec’torand shall have resided twelve months next
preceding the election wit;hFnthe limits of the city
would controi a general statute t.hatno person shall be
eligible to afiyState, county, precinct OP municipal
Hon. W. P. Herms, Jr,, page 8        (V-1100)


office in this State unless he shall have resided in
this State for a period of twelve months and six months
in the county, precinct or municipality in which he of-
fers as a candidate next preceding the election. This
case quotes as its authority the following language in
Cole v. State, 106 Tex. 472, 476, 170 SOW. 1036, 1038
 1914):
            ,I
             0 0 0 With one statute negative in
       character, and relating to pa??tlcular
       classes of cases over which a certain jur-
       isdiction is directly denied, and another
       statute affirmative, and defining that
       jurisdiction In general terms, no doubt
       can be indulged as to the construction to
       be applied 0 In such a case the question
       of an implied repeal of the particular
       statute is not to be seriously considered,
       It will be construed as constituting an
       exception to the general statute, under
       the settled rule, though the language of
       the latter fs, literally, broad enough to           ”
       include that to which its negative provi-
       sions apply. In this manner both statutes
       will be given effect, and each allowed its
       appropriate field of operation. o 0 *”
            Also, in Townsend v. Terpell, 118 Tex. 463,
467,   16~S.W,2d 1063, 1064 (1929) the cowt said:
               ”
                   It is only where acts are so
       inconsz%ek   as to be irreconcilable that
       a repeal by implkation will be Indulged.
       If there exists such conflict, then there
       is a presumption of the Intention to re-
       peal all laws and parts of laws in conflict
       with the clear intention of the last act,
       This is necessarily true where both acts
       cannot stand as valid enactments.
            “This rule of construction has found
       frequent and apt illustration where one of
       the supposedly conflicting statutes was gen-
       eral in Its terms and the other specific.
       In such a case it is universally held that
       the specific statute more clearly evidences
       the Intention of the Legislature than the
       general one, and therefore that it will con-
       trol,       In such a case both statutes are per-
       mitted to stand - the general one applicable
.   .



        Hon. W. P. Herms, Jr., page 9    (V-1100)


             to all cases except the particular one em-
             braced in the specific statute. a . .’
                  Applying the principle announced in the above
        quoted cases to the instant case, it is not believed
        that the Legislature intended that county hospitals be
        sub ect to the provisions of Articles 1659, 1661, and
        2364a inasmuch as the entering into contracts and the
        expending of funds which have been provided for hospi-
        tal use has been delegated to the Superintendent with
        the consent of the board of managers.
                  You are therefore advised in answer to your
        second question that the provisions of Articles 1659
        and 2368a, o??any other statute, do not require the Su-
        perintendent of a county hospital to advertise for com-
        petitive bids before making purchases of materials and
        supplies for the hospital in excess of $150.00 nor be-
        fore entering into contracts in excess of $2,000.00.
        Atty. Gen. Op. V-683 (1948).
                  For the same   reason we do not believe that
        the County Auditor has   authority to require pequisi-
        tions to be filed with   him under the provisions of Art-
        icle 1661 or any other   statute, and we therefore answer
        your third question in   the negative.
                  By ~011rf.ourthand fifth questions you ask to
        whom the term Hcounty collecto?? as used in Article 4485,
        V.C.S., refers, and also what are the general duties of
        a County Auditor with reference to a county hospital.
                  Article 1709, VX .So, provides:
                  “The county treasurer shall receive all
             moneys belonging to the county from whatever
             source they may be derived, and pay and apply
             the same as required by law, in such manner as
             the commissioners court of his county may re-
             quire and direct.”
                  We are in accord with the opinion of the Coun-
        ty Attorney that the term “county collector” as used in
        Article 4485 has reference to the County Treasurer.
                  In view of the foregoing, it is our opinion
        that the general duties of the County Auditor in regard
        to auditing county hospital accounts are, in the main,
        the same as those in regard to sny other county office-
Hon. W. P. Herms, Jr., page 10   (V-1100)




          It is the duty of the County Auditor
     to install an accounting system for a coun-
     ty hospital, and his duties in regard to
     auditing the hospital accounts are in gen-
     eral the same as those in regard to any
     other county office.
          The Superintendent of a county hos-
     pital is not required to advertise for com-
     petitive bids before making purchases of
     material and supplies for the hospital, nor
     does the County Auditor have authority to
     require the Superintendent to file requisi-
     tions with him for the purchase of such.sup-
     plies. Art. 4485, V.C.S.
          The term "county collector" as used In
     Article 4485, V,C,S., has reference to the
     County Treasurer. Art. 1709, V.C.S.
APPROVED2                           Yours very truly,

J. C. Davis, Jr.                      PRICE DANIEL
County Affairs Division             Attorney General
Everett Hutchinson
Executive Assistant
Charles D. Mathews
First Assistant
BA:mf:mw